 MPE, INCORPORATEDMPE, IncorporatedandTeamstersUnion Local No.970 affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers ofAmerica. Cases 18-CA-4849-1 and -2October 19, 1976DECISION AND ORDERBy MEMBERSJENKINS, PENELLO, AND WALTHERUpon a charge duly filed on January 19, 1976, byTeamsters Local-No. 970, affiliated with Internation-alBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, hereinafter calledthe Union, the General Counsel of the National La-bor Relations Board, by the Regional Director forRegion 18, issued a complaint and notice of hearingagainstMPE, Incorporated, hereinafter called Re-spondent. The complaint alleged that Respondenthad engaged in and was engaging in unfair laborpractices within the meaning of Section 8(a)(1) and(5) of the National Labor Relations Act, as amended,by refusing to bargain collectively and in good faithwith the Union as the exclusive bargaining represen-tative of all employees. On May 26, 1976, Respon-dent filed an answer denying the commission of anyunfair labor practices, and asserting that it was underno duty to execute a written collective-bargainingagreement which it had neither signed nor assumed.On June 11, 1976, the parties executed a stipula-tion of facts by which the parties waived hearing be-fore an Administrative Law Judge and the issuanceof an Administrative Law Judge's Decision and rec-ommended Order, and agreed to submit the case tothe Board for findings of fact, conclusions of law,and an order, based upon a record consisting of thestipulation of facts and exhibits, together with thecharge, the certification of service thereof, the com-plaint and affidavit of service thereof, and the answerand affidavit of service thereof.On July 22, 1976, the Board approved the stipula-tion of the parties and ordered the case transferred tothe Board granting permission for the filing of briefs.Thereafter, both Respondent and the General Coun-sel filed briefs in support of their respective positions.Pursuant to the -provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the basis of the stipulation, the briefs, andthe entire record in this case, the Board makes thefollowing:-FINDINGS OF FACT1.JURISDICTION519MPE, Incorporated, is, and at all times materialhas been, a Minnesota corporation with its sole placeof business in St. Paul, Minnesota, and is engaged inthe manufacture of industrial, office, and restaurantequipment. During the past calendar year, a repre-sentative period, Respondent sold and shipped goodsin excess of $50,000 from its facility in St. Paul, Min-nesota, directly to points outside the State of Minne-sota.Respondent admitted, and we find, that MPE, In-corporated, is, and at all times material hereinhasbeen, an employer engaged in commerce and in op-erations affecting commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II.LABOR- ORGANIZATIONRespondent admitted, and we find, that TeamstersLocal No. 970, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, is a labor organization withinthe meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESBriefly stated, the stipulated facts indicate that theUnion at all times material herein acted as the exclu-sive bargaining representative for the production and-maintenance employees of Respondent MPE, Incor-porated. Prior to the expiration of a collective-bar-gaining agreement on June 7, 1975, KOL, Inc.,merged with and became Respondent MPE, Incor-porated. Respondent and the Union thereafter en-tered into an interim agreement extending the provi-sions of the expired contract for a period of 3months. The parties subsequently entered into nego-tiations for a new contract, but:were unable to reachagreement prior to the expiration date of the interimagreement on September 7, 1975. With the ' aid of aFederal mediator, the parties continued their negoti-ations until October 14, 1975, when Respondent, rep-resented by its president, Zubik, and the Union, rep-resented by Business Agent Reiss, reached agreementand initialed a document containing the substantiveterms of the settlement, subject to ratification by theunion membership and formal execution by bothparties. Pursuant to the provisions of the agreement,Respondent implemented the wage increases agreedupon on October 17, 1975, retroactive to September7, 1975.226 NLRB No, 79 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt all times material herein, the assets of Respon-dent were used to secure a loan from the Small Busi-ness Administration (SBA) under which the SBA wasa secured creditor and held the voting rights to 310,000 shares of Respondent's 650,000 shares -of out-standing stock. On or about October 24, 1975, theSBA obtained the keys to Respondent's facility, os-tensibly to conduct an inventory. Instead, the SBAchanged the locks on the premises, shut down Re-spondent's operation, and established a sale date forRespondent's assets due to'nonpayment of the SBAloan. The facility remained closed until on or aboutDecember 3, 1975.As a_ result of these events, Respondent contem-plated dissolution and receivership, but instead wascontacted by four individuals desirous of acquiringownership of the troubled enterprise. An assets pur-chase was considered and rejected by the parties, pri-marily because an assets purchase would result in thecancellation of Respondent's long-term lease (with apurchase option) with the St. Paul Port Authority,and the forfeiture of a substantial amount of equitytoward the purchase price.The parties settled upon a sale of stock rather thana sale of assets in order to preserve the lease with theSt.Paul Port Authority and to allow the sellers torealize a gain on the sale of their stock. At this point,it is important to note that Respondent was repre-sented in its negotiations with the Union by Zubik, adirector and president. McPeak, Respondent's chair-man of the board, conducted the negotiations for thesale of stock to the new owners. Neither had beeninvolved at any time in both sets of negotiations.During the negotiations for the sale of Respon-dent's stock, the prospective purchasers inquired ontwo occasions as to the labor situation at Respon-dent's facility, and on both occasions were informedthat there was a union and that the old contract hadexpired, but a new one had not been executed. Theagreement for the sale of stock, which resulted in acomplete stock transfer, was finalized on November25, 1975, and Respondent, under new managementand ownership, resumed operations on December 3,1975. The resumed operation employed substantiallythe same production process to produce the samegoods at the same facility, and eventually employed13 of the 22 former employees of Respondent.On -or about mjd-December 1975, the Union(Charging Party) learned that Respondent had re-sumed operations, and thereupon presented a final-ized copy of the October 14, 1975, agreement, whichhad been ratified by the membership, to Respon-dent's president, Halstensen, for signature. Halsten-sen responded that he was unaware of the agreementand would not sign it until it had been reviewed byhis attorney. Respondent continues to refuse to exe-cute the October 14,, 1975, agreement.On December '31,' 1975, an employee of Respon-dent filed a decertification petition which was subse-quently dismissed because the list of names submit-ted in support of the petition was undated anduntitled.A. Contentions of the PartiesThe General Counsel contends that the facts dem-onstrate the reason the transfer of ownership of thebusiness took the form of a sale of stock rather thana sale of assets was the intention of both parties tothe transaction that Respondent continue, as an on-going corporate entity. It is argued that, since thesale of stock had no effect on Respondent's contrac-tual obligations, and because Respondent's produc-tion format and location remained the same, the lan-guage ofN.L.R.B. v. Burns International SecurityServices, Inc.,'referring to: the limited obligations of asuccessor employer, is inapposite here. It is thereforethe position of the General Counsel that Respondent,as an ongoing corporate enterprise unaffected by thesale of its stock, is bound by the terms of the October14, 1975, agreement initialed by Zubik and Reiss.Respondent, on the other hand, while acknowledg-ing a duty to recognize and bargain with the Union,denies it is under any obligation to sign or assumethe agreement of October 14, 1975. In support of thisposition, Respondent contends that, under the prin-ciples enunciated inBurns,its responsibilities are thatof a successor employer rather than an "alter ego" soclosely associated with the former entity that it isdeemed to have assumed the latter's labor obliga-tions.Employing this analysis, Respondent arguesthat, since the new ownership had no knowledge ofthe October 14, 1975, 'agreement, since there was acomplete change in ownership and management, andbecause it undertook a stock rather than an assetspurchase primarily as a matter of'business necessity,the instant case is more akin to a, sale of assets situa-tion, where only a duty to recognize and bargain hasbeen found.B. Analysis and ConclusionsThe undisputed issue in this case involves a deter-mination as to whether a corporation which has un-dergone a complete change of ownership and man-agement, but which has retained essentially the sameemployees, production process, and location, isbound to assume a labor contract of which it was notapprised at the time of the transfer of ownership.'406 U S 272 (1972) MPE, INCORPORATED521The General Counsel, citingWestern Boot andShoe, Inc.,2contends that the result in that case com-mands a conclusion that the sale of stock in the in-stant case had no effect upon Respondent as a legalentity and therefore it is obligated to sign or assumethe agreement of October 14, 1975. An examinationofWestern Boot and Shoe,however, reveals substan-tial factual differences from the instant situation.Specifically, inWestern Boot and Shoe,the Adminis-trative Law Judge determined as a matter of fact thatthe buyer of 100 percent of the stock of an ongoingbusiness had knowledge of the labor contract be-tween the seller and the Union, and, more important-ly,was found to have explicitly assumed the obhga-tions of the contract that was then in effect.Here, it is stipulated that the purchasers of Re-spondent's stock, while aware of the existence of aunion, were informed that the old contract had ex-pired and a new one had not yet been executed. Un-der these circumstances, it cannot be said that thestock purchasers and new managers had in any wayexplicitly assumed the obligations of a contract ofwhich they were unaware.While it is clear that there may be situations in-2205!NLRB 999 (1973).volving stock transfers in which the new ownershipmay be found as a matter of fact to have assumed thelabor contract of the, prior owners,, the situation pre-sented here is not of that variety. This case certainlyinvolves more than a cosmetic change in the struc-ture of the enterprise, and thus precludes a findingthat the succeeding corporate entity is essentially buta mirror image of the predecessor. Instead, the fac-tors of a complete change in management and own-ership, the limited business options available to theparties to effectuate the transfer, and the absence ofany evidence that the transfer was in any way illuso-ry or fraudulent militate against a finding that eitherassent or even knowledge of the October 14, 1975,agreement should be ascribed to the new ownershipand management. Accordingly, we find that Respon-dent is under no duty to sign or assume the - agree-ment of October 14, 1975, and therefore the com-plaint herein is dismissed in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaint here-in be, and it hereby is, dismissed in its entirety.